Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and are under examination.
Benefit of priority is to September 24, 2015.

 
The disclosure is objected to because of the following informalities:
	There are references listed at pages 49-50.

The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Appropriate correction is required.

	
Claims 1-17 are objected to because of the following informalities:  
Independent Claims 1 and 10 should recited --- SEQ ID NO: 3 and having an H35I substitution  ----
  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 18, the hetero-oligomeric aHL heptamer comprises two subunits, a preceding subunit and a following subunit.
[ --- preceding subunit --- ]                    [-----following subunit----]
Thus, it is not clear how two independent protein subunits are ‘preceding’ and ‘following’.
Each subunit will comprise at least 1 monomer or comprise a protein comprising  concatenated monomers. Wherein at least one monomer comprises H35I and/or Y101H. Wherein each monomer has a first and second oligomerization domain.
For example:
Subunit 1 (preceding) =  [ - oligo1- monomerH35I+Y101H – oligo2--]       and
Subunit 2 (following) = [-oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2- oligo1- monomer – oligo2 -]
It is not clear how Subunit 1 is linked to Subunit 2. It is not clear if this is a physical link such as in Subunit 1 or an interaction. Further, it is not clear if Subunit 1 oligo1 or oligo 2 can interact or be linked to any of the oligos in Subunit 2.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alpha-hemolysin monomers comprising mutations H35I and Y101H, does not reasonably provide enablement for alpha-hemolysin monomers comprising mutations H35I or Y101H.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In Example 10 and page 43 [00203] of the specification, the specification teaches:
Lanes 5 (of Figure 13) shows that mutation H35I alone inhibits oligomerization of the mutated variant monomers. Similarly, lane 7 shows that mutation Y101H alone also inhibits oligomerization, i.e., H35I and Y101H were shown to be breaking mutations. However, when both mutations H35I and Y101H were made on the variant monomers (lane 9), the ability of the mutated variant aHL monomers was restored, i.e., when paired, H35I and Y101H are cognate mutations that allow inter-subunit interaction and enable oligomerization of aHL monomers.

	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary; 2) Amount of direction or guidance presented; 3) Presence or absence of working examples:
	The experimental outcome or working example of alpha-hemolysin monomers demonstrate that mutations H35I or Y101H lack the ability to form oligomers and therefore create functional alpha-hemolysin. 
	4) Nature of the invention; 6) Relative skill of those in the art: The invention is complex and those working in this field are highly skilled.
	5) State of the prior art; 7) Predictability or unpredictability of the art:
	The prior art of Jursch et al. (cited below) teach that the alpha-toxin/hemolysin having the H25I mutation can bind to target cell membranes but are unable to oligomerize and generate pore-forming hexamers (page 2251, right col., para. 3).
	8) Breadth of the claims: The claims are not so broad per se, but the claims directly claim the demonstrated inoperable embodiments of alpha-hemolysin monomers comprising mutations H35I or Y101H.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jursch etal. (IDS; 1994; Gistidine residues near the N terminus of Staphylococcal alpha-toxin as reporters of regions that are critical for oligomerization and pore formation. Infection and Immunity. 62(6): 2249-2256).
Jursch et al. teach alpha-toxin, which is alpha-hemolysin having mutation H35I as well as H35L/P/S/T/R (Table 1; page 2251, right col., para. 1-3; Claim 1, 4).


Art of Record:
The IDS cites additional art of record such as Panchel et al., Menzies et al., and Walker et al. who teach alpha-hemolysin comprising mutation H35N, H35L, and H35C, respectively.
Bagnoli et al. (USP 8,632,783) teach alpha-hemotoxin having mutations Y101A/G/I/L/V (Col. 3, lines 31+, esp. line 50+) and H35L (Col. 9, line 52).
Dorwart et al. (IDS; WO 2016/069806) teach the TTT substitutions T12K/R and N17K/R.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656